



Exhibit 10.3


February 10, 2016
PERSONAL & CONFIDENTIAL
Ms. Catherine Rice
c/o W. P. Carey Inc.
50 Rockefeller Plaza
New York, NY 10020 

Dear Catherine:
This letter sets forth our mutual understanding and agreement concerning your
separation from employment with W. P. Carey Inc. and its affiliates (the
“Company”).
1.You and the Company agree that you have completed the special assignment that
you undertook following the end of your tenure as our Chief Financial Officer.
You have expressed your desire to pursue other opportunities and you and the
Company have mutually agreed that your employment with the Company will end
effective as of the close of business on February 10, 2016 (the “Separation
Date”). You hereby resign, effective as of the Separation Date, from all
positions you hold with the Company, including each of its subsidiaries and
affiliates, and agree to execute such documents as the Company shall reasonably
request to evidence any such resignation. At the next regular payroll date
following your Separation Date, the Company will pay you for any earned but
unpaid base salary as well as any accrued and unused vacation.
2.    In recognition of your contributions to the Company, the Company agrees
that (i) all time-vesting restricted stock units and (ii) all performance share
units previously granted to you that remain outstanding and unvested as of the
Separation Date shall be payable to you as though you continued in employment
through the date such units would otherwise have become vested in accordance
with their terms. For the avoidance of doubt, this means that, (i) in respect of
your outstanding performance share units, you will receive payment, if any,
equal to the full amount that would otherwise have been paid to you at the end
of the applicable three-year performance cycle based on the actual performance
during such period had you remained employed until the end of such period and
(ii) in respect of your outstanding restricted stock units, you will receive
payment at the date at which such units would have vested in the ordinary
course, regardless of your Separation Date and any other term of your Employment
Agreement. The enhanced vesting terms set forth in this paragraph 2 are
contingent upon your (a) signing this letter agreement, (b) executing the
release attached hereto as Exhibit A following, but not later than the sixtieth
day following, the Separation Date; (c) not revoking such release in accordance
with its terms following its execution and delivery


1



--------------------------------------------------------------------------------

Ms. Catherine Rice
 
February 10, 2016



and (d) complying with all of the terms of this letter agreement, including your
obligations from your Employment Agreement between you and the Company, dated as
of November 13, 2012 (the “Employment Agreement”) incorporated herein by
paragraph 5.
3.    You agree that because your termination of employment is mutual, you are
not entitled to receive the severance benefits that are described in the
Employment Agreement or any other severance or termination benefits in
connection with your termination of employment, other than the enhanced vesting
terms specified in paragraph 2 hereof.
4.    You agree not to make any statement (and not to cause any other person to
make any statement), whether written or oral, which criticizes or is disparaging
of the Company or which is intended to or could reasonably be expected to damage
the business or reputation of the Company or any of its affiliates, officers,
directors or employees. The Company will instruct the members of the Company’s
Board of Directors and the members of the Company’s Operating Committee at the
Separation Date not to make any statement (and not to cause any other person to
make any statement), whether written or oral, which criticizes or is disparaging
of you or which is intended to or could reasonably be expected to damage your
business or reputation, whether personally or professionally. Nothing in this
paragraph 4 shall be interpreted, however, to prevent any person from making
truthful statements in connection with any sworn testimony or providing truthful
statements to any government agency.
5.    This letter agreement represents the entire agreement between the parties
as to the subject matters herein and supersedes all prior and contemporaneous
understandings and agreements with respect thereto, including but not limited to
the Employment Agreement; provided that the following paragraphs of the
Employment Agreement shall remain in full force and effect and shall be
incorporated herein as if set forth herein: 5(c) (Indemnification); 7(a)
(Noncompetition), 7(b) (Confidential Information), 7(c) (CPAs and Other
Collective Investment Vehicles), 7(d) (Company Property), 7(e) (Nonsolicitation
of Employees), 7(f) (Nonsolicitation of Business Associates), 7(g) (Injunctive
Relief, 8(b) (Controlling Law), 8(c) (Notices) and 8(g) (Severability;
Reformation). The Company hereby represents and warrants to you that, as of the
Separation Date, it has no “Other Material Operations” (as such term is defined
in Section 7(a) of the Employment Agreement). Accordingly, in determining your
on-going obligations under Section 7(a) of the Employment Agreement, the term
“Competing Business” shall mean only the activities described in subclause (i)
of the definition of such term.
6.    This letter agreement shall be binding upon and shall inure to the benefit
of the parties hereto, their respective heirs, administrators, beneficiaries,
representatives,


2



--------------------------------------------------------------------------------

Ms. Catherine Rice
 
February 10, 2016



executors, successors and assigns. This letter agreement may not be amended
except by a writing signed by both parties. You agree and acknowledge that the
benefits contained herein exceed, and are in full and final satisfaction of, any
other benefits or consideration to which you may be entitled from the Company,
any of its parents, subsidiaries, affiliates, predecessors or successors and any
officers, directors, shareholders, employees or representatives of the
foregoing, including but not limited to under paragraph 6 of the Employment
Agreement.
7.    Waiver by a party of any breach of any provision of this letter agreement
by the other party shall not operate nor be construed as a waiver of any
subsequent or other breach. No provision or breach of this letter agreement may
be waived except by a written instrument signed by the party waiving such
provision or breach, which states that such party is waiving such provision or
breach.
If this letter completely and accurately reflects the agreement between you and
the Company, please sign, date and return this letter to Stacey L. Lamendola, W.
P. Carey Inc., 50 Rockefeller Plaza, New York, New York 10020.
The offer embodied in this letter will be formally withdrawn if you do not
accept it by signing this letter and returning it to me on or before the close
of business on March 2, 2016.


                            
Very truly yours,
 
/s/ Susan C. Hyde









Accepted and Agreed to:
 
/s/ Catherine Rice
Catherine Rice
 
Dated: February 26, 2016



3



--------------------------------------------------------------------------------


        






Exhibit A
FULL AND FINAL RELEASE


In consideration of, and as a condition to your entitlement to receive, the
enhanced vesting provided under paragraph 2 of the letter agreement between you
and W. P. Carey Inc. (the “Company”) dated as of February 10, 2016 (the “Letter
Agreement”), you, Catherine Rice, hereby fully and generally release, discharge
and covenant not to sue the Company, each of its current and former parents,
subsidiaries, affiliates, predecessors and successors, and each of the foregoing
entities’ respective officers, directors, shareholders, employees and
representatives acting in their capacity as employees or representatives (the
“Company Releasees”) with respect to any and all claims, demands, costs, rights,
causes of action, complaints, losses, damages and all liability of whatever kind
and nature, whether known or unknown, which you may have at the date you execute
this Full and Final Release (the “Release”) or had at any time prior thereto,
including, but not limited to, any and all claims which may in any way arise out
of or under, be connected with or relate to your employment at the Company, your
activities at the Company, your separation from employment at the Company, or
the conduct of any of the foregoing releasees.

        Without limiting the generality of the foregoing, you expressly agree
and acknowledge that this release includes, but is not limited to, any claim
(a) based on any federal, state or local statute, including, but not limited to,
any statute relating to employment, medical leave, retirement or disability,
age, sex, pregnancy, race, national origin, sexual orientation or other form of
discrimination, including, but not limited to, all claims arising under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Civil Rights Act of 1991, the Equal Pay Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, the New
York Human Rights Law; (b) for wrongful or retaliatory termination of any kind;
(c) for fraud or fraud in the inducement; (d) for negligent misrepresentation;
(e) relating to any implied or express contract, promise or agreement (whether
oral or written); (f) for intentional or negligent infliction of emotional
distress or harm, defamation or any other tort; (g) for additional compensation,
severance pay or benefits of any kind; (h) for breach of fiduciary duty; (i) for
attorneys’ fees or costs; or (j) for promissory estoppel (collectively, the
“Released Claims”).

        Notwithstanding the foregoing, any Released Claims shall not include any
rights or claims that cannot be waived by law, including, but not limited to,
the right to file a discrimination charge with an administrative agency or
participate in any federal, state or local agency investigation; you do,
however, agree to waive any right to recover money in connection with any such
charge or investigations, or in connection with a


1



--------------------------------------------------------------------------------





charge filed by any other individual or agency. This Release also does not
release any claims you may have (i) to receive the benefit of the enhanced
vesting terms specified in paragraph 2 of the Letter Agreement; (ii) under the
express terms and conditions of any employee benefit plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended
(the “ERISA Plan Benefits”); or (iii) to be indemnified by the Company or any of
its affiliates in respect of the provision of your services as an officer or
employee of any such entity under the terms and conditions of the Letter
Agreement or any indemnification policy or arrangement established by such
entity generally for the benefit of its officer and employees.
You hereby agree, acknowledge and affirm each of the following: (a) that you
have received all compensation, wages, and/or benefits to which you may be
entitled through the Separation Date specified in the Letter Agreement; (b) that
you are not entitled to any further compensation, benefits or monies from the
Company, except for the benefits specifically provided for under the express
terms of the Letter Agreement or that may otherwise be available to you in
respect of the ERISA Plan Benefits; (c) that you have been granted any leave to
which you may have been entitled under the Family and Medical Leave Act or any
similar state or local leave or disability accommodation law; (d) that you have
no known workplace injuries or occupational diseases; and (e) that you have not
been retaliated against for reporting any allegations of fraud or other
wrongdoing.
You further hereby agree, acknowledge and affirm each of the following: (a) that
you fully understand the terms and conditions stated in this Release, and are
executing this Release with the intent to be legally bound; (b) that you have
been encouraged by representatives of the Company to have this Release reviewed
by legal counsel of your own choosing and that you have been given ample time to
do so prior to signing it; (c) that you have had the opportunity to negotiate
concerning the terms of the Letter Agreement and this Release; (d) that you have
right to consider this Release for a full twenty-one (21) days, although you may
sign it sooner if desired and waive the remainder of the twenty-one (21) day
review period; (e) that this Release specifically applies to any rights or
claims you may have against the Company or any party released herein under the
federal Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.,
as amended (“ADEA”); (f) that notwithstanding anything in this Release to the
contrary, this Release does not purport to waive rights or claims arising under
ADEA that may arise from acts or events occurring after the date that this
Release is signed by you; and (g) that you have the right to revoke this Release
within seven (7) days following the date you execute this Release. Any
revocation of this Release must be in writing and received by the Company by the
close of business on the seventh (7th) day following your execution of this
Release and shall be delivered to Stacey L. Lamendola, W. P. Carey Inc., 50
Rockefeller Plaza, New York, New York 10020. Upon any revocation in accordance
herewith, this Release will be rendered void and without effect and you shall


2



--------------------------------------------------------------------------------





not be entitled to the enhanced vesting terms set forth in paragraph 2 of the
Letter Agreement.
This release shall be construed in accordance with the laws of the State of New
York, applicable to contracts made and entirely to be performed therein.

 
CATHERINE RICE
 
 
 
 
 
 
 
 
Dated:
 





3

